Lumpkin, J.,
concurring specially. Under the special facts of this case, I concur in the judgment; but I do not concur in all that is said by the majority of the court, especially in headnotes 1 and (a). The suit was brought to recover damages for the loss of the services of a child, who was nearly three years old when killed, from that time until it would have arrived at majority. The capacity of the child to perform services, and the value of its services, involved a question of opinion. While the question was as to the services of a particular child, yet, where there was evidence to the effect that the child was one of average development mentally and physically, persons qualified to do so could give an opinion as to the ability to perform sei-vices by a child of a similar age and mental and physical development, and the value of such services. In the present case the witnesses whose testimony was ruled out probably did not lay a sufficient foundation for giving the testimony excluded. I am not prepared to say that the facts disclosed in the record require a reversal, and I accordingly concur in the judgment specially.